DECISION
The application of the above-named defendant for a review of the sentence of life, imposed on December 16, 1961, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that thi's prisoner has a long prior record of difficulties with the law and that many of them are violent in nature. He is presently an escapee from California where he was sentenced to serve one year to life and subsequently was convicted of robbery in Nevada. It is the opinion of the Board that his present term should not be reduced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.